Case 1:16-cr-20897-PAS Document 126 Entered on FLSD Docket 05/30/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 16-20897-CR-SEITZ

 UNITED STATES OF AMERICA,
        Plaintiff,
 v.
 PRINCESS CRUISE LINES, LTD.
        Defendant.
                                 /
                     NOTICE OF STRIKING MOTION TO APPEAR PRO HAC VICE

        Undersigned counsel respectfully gives notice of striking the Motion to Appear Pro Hac

 Vice filed May 29, 2019, in order to re-file with updated payment information.

       Date: May 30, 2019                   Respectfully submitted,

                                             By: /s/ Stephen S. Stallings
                                                 Stephen S. Stallings, Esquire
                                                 Fla. Bar No. 958859
                                                 The Law Offices of Stephen S. Stallings, Esq.
                                                 601 Brickell Key Drive, Suite 700
                                                 Miami, FL 33131
                                                 attorney@stevestallingslaw.com
                                                 Tel: (786) 257-2770
                                                 Fax: (412) 322-7773

                                                  Counsel for Fotini Tsavousis Duncombe,
                                                  Theodore Thoma, and Eric Forrer
